            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                       :
   Plaintiff                         :
                                     :            No. 1:17-cv-930
           v.                        :
                                     :            (Judge Rambo)
BRENDA TRITT, et al.,                :
    Defendants                       :

                                 ORDER

     AND NOW, on this 4th day of April 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1. The Court ADOPTS the March 11, 2019 Report and Recommendation
        (Doc. No. 136), of Magistrate Judge Carlson;

     2. Plaintiff’s first motion for preliminary injunction and temporary
        restraining order (Doc. No. 98) is DENIED as moot;

     3. Plaintiff’s motion to compel discovery (Doc. No. 106) is DENIED;

     4. Plaintiff’s motion to appoint counsel (Doc. No. 124) is DENIED without
        prejudice;

     5. Plaintiff’s second motion for preliminary injunction and temporary
        restraining order (Doc. No. 129) is DENIED as moot; and

     6. The motion for emergency conference (Doc. No. 137) submitted by Rev.
        Augustus O. Enoch on behalf of Plaintiff is STRICKEN from the
        docket.


                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge
